Citation Nr: 0939455	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-30 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Wichita, Kansas, which denied service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss 
disability. 

2.  The evidence does not show that the Veteran's tinnitus 
had its onset in active service or is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in October 2005 informed 
the Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by a June 2006 letter notifying the 
Veteran of these last two elements.  Although it was not sent 
prior to initial adjudication of the Veteran's claim, the 
Veteran had an opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a statement of the case (SOC) issued in 
August 2006.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in April 2006.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination when appropriate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  See 38 C.F.R. 
§ 3.159(c) (4).  

Further examination or opinion is not needed on these claims 
because the preponderance of the evidence shows that the 
Veteran does not have a hearing loss disability for VA 
compensation purposes, and that tinnitus may not be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Service Connection

A.  Hearing Loss 

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability due to 
hazardous noise exposure from artillery fire.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 


In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Whether establishing service connection under the one-year 
presumption or on a direct basis, the Veteran must show that 
he has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley, 5 Vet. App. at 159.

In April 2006, the Veteran underwent a VA examination in 
connection with this claim.  The examiner found that the 
Veteran's hearing sensitivity was within normal limits.  The 
audiological examination in this record shows puretone 
thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
5
10
10
10

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 96 percent for both ears.  
Because the Veteran's puretone thresholds do not exceed 20 
decibels in either ear at any of the relevant frequencies, 
the Board finds that the Veteran does not have a current 
hearing loss disability based on the April 2006 audiogram.  
See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The 
Veteran's speech recognition scores also do not reflect a 
current hearing loss disability, as they are greater than 94% 
for both ears.  See 38 C.F.R. § 3.385.  There is no other 
competent evidence on file which establishes that the Veteran 
meets the criteria for a hearing loss disability.  The 
Veteran's lay assertions, alone, of hearing problems are not 
sufficient to establish that he has a disability for VA 
purposes. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
As there is no evidence of a current hearing loss disability, 
the Board need not address the veteran's hearing acuity in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim, as it shows 
that the Veteran does not have a current hearing loss 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and service connection for bilateral hearing loss 
must be denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Tinnitus 

With respect to the Veteran's service connection claim for 
tinnitus, the Veteran contends that his tinnitus manifests as 
either a very high pitched ringing noise or the sound of a 
huge metal fan that rumbles as if it needed new bearings.  
The Veteran is unsure when he first experienced tinnitus, but 
states that it seems he has always had this condition.  He 
contends that it is the result of hazardous noise exposure 
from the firing of artillery while in the service. 

The Board acknowledges the Veteran's contention regarding the 
etiology of his tinnitus.  The Veteran can attest to factual 
matters of which he has first-hand knowledge; for example, he 
is competent to report that he experiences certain symptoms 
such as ringing in his ears.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  Indeed, tinnitus is, by 
definition, "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, the Veteran, as a lay person, has not been shown to 
have the requisite medical knowledge or training to be 
capable of rendering an opinion as to the cause or etiology 
of any current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the Board may consider the 
Veteran's account of what happened to him in service and 
thereafter, determining its credibility and probative value 
as appropriate, the Board cannot accept the Veteran's opinion 
regarding the cause of his tinnitus as competent evidence.  

With respect to the first Hickson element, the Board finds 
the Veteran currently has tinnitus based on the April 2006 VA 
examination, in which he was diagnosed with constant 
bilateral tinnitus.  

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  In 
this regard, where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury 
is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  Service 
connection for a combat-related injury may be based on lay 
statements alone, but the Veteran must still demonstrate a 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran's DD 214 shows that he served in an artillery 
unit in Vietnam.  Thus, based on the circumstances of the 
Veteran's service, which accord with his contentions, the 
Board finds that the Veteran was exposed to hazardous noise 
from the firing of artillery.  See 38 U.S.C.A. § 1154(a).

The Board has reviewed the Veteran's service treatment 
records.  These are negative for diagnoses, treatment, or 
complaints of ringing in the ears or other symptoms of 
tinnitus.  An October 1977 record reflects that the Veteran 
complained of cold symptoms, and that his ears were 
congested.  Both ears were irrigated.  There is no indication 
that he complained of tinnitus or ringing in his ears at this 
time.  A March 1979 treatment record shows that the Veteran 
had pressure in both ears associated with a viral syndrome.  
There is no mention of tinnitus-related symptoms in this 
record.  An August 1980 record shows that the Veteran had wax 
and dead tissue removed from his left ear.  There was also 
swelling in the external auditory canal and redness that 
might denote an early stage of otitis media.  There was no 
mention of tinnitus-related symptoms in this record.  A 
January 1982 treatment record reflects that the Veteran had 
bilateral otitis media or bilateral serous otitis media.  
Again, there are no reported complaints or diagnoses of 
tinnitus.  The Veteran's service treatment records are 
negative hereafter for treatment of any ear conditions.  His 
May 1987 retirement examination indicates that his ears were 
normal at separation.  

The Board finds that there is no evidence that the Veteran 
had tinnitus in service or that the occasional ear conditions 
for which he was treated were chronic or related to tinnitus.  
While the Veteran states that it seems he has always had 
tinnitus, he also states that he is unsure when it began.  
The Veteran has not specifically alleged that his tinnitus 
began in service.  Given that the Veteran is uncertain as to 
the onset of his tinnitus, and that the service treatment 
records are silent for this condition, the Board finds that 
his tinnitus did not manifest in service.  However, as 
discussed above, the Board does find that the Veteran was 
exposed to hazardous noise in service, which plausibly could 
give rise to tinnitus at a later time.  

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's tinnitus and his period of 
service.  There is no post-service medical evidence of 
record, apart from the April 2006 VA examination, reflecting 
diagnoses, treatment, or complaints of tinnitus.  The Veteran 
has also not submitted any such lay evidence, apart from his 
contentions in the present claim.  In the April 2006 VA 
examination, the examiner concluded that the Veteran's 
tinnitus is less likely as not caused by or a result of the 
Veteran's military service.  The examiner based his 
conclusion on the fact that the Veteran reported an unknown 
onset of his tinnitus and that this condition is not 
documented in the Veteran's service treatment records.  

The Board notes that the only evidence that the Veteran had 
tinnitus before the date of the present claim, which was 
submitted in October 2005, is his allegation that it seems he 
has always had tinnitus.  The Board assumes that the Veteran 
means that he has always had tinnitus since serving in the 
military.  As discussed above, because tinnitus is subjective 
in nature, the Veteran is competent to report that he has 
this condition.  See Charles, supra.  Unfortunately, because 
the Veteran has also stated that he is unsure when his 
tinnitus began, and because there is no evidence that he has 
ever sought treatment for or complained of tinnitus until the 
present claim, the Board does not find the Veteran's 
contention that he has always had tinnitus credible.  The 
United States Court of Appeals for the Federal Circuit has 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a 
condition was incurred in service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 
22 Vet. App. 295, 305 (2008).  Here, there is a period of 
almost twenty years between the Veteran's retirement from 
service in July 1987 and the date of the present claim, 
submitted in October 2005, during which there is no evidence 
that the Veteran ever mentioned having tinnitus-related 
symptoms.  This long period without complaints weighs heavily 
against a finding that the Veteran's tinnitus is related to 
service.  

The Board finds that the preponderance of the evidence is 
against a relationship between the Veteran's tinnitus and his 
service in the military, as this disability is not shown to 
have manifested in service or for many years thereafter.  
Moreover, the VA examiner, after reviewing the Veteran's 
service treatment and medical records, examining the Veteran, 
and taking his reported history, found that it was unlikely 
that the Veteran's tinnitus was related to service based on 
these facts.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral tinnitus must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


